Citation Nr: 0110532	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for status post lumbar fusion with demonstrable 
deformity of the vertebral body L5-S1. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to May 1993. 

In a December 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO) granted the veteran's claim of entitlement 
to service connection for status post lumbar fusion at L5-S1; 
a 10 percent disabling rating was assigned.  The veteran 
disagreed with the 10 percent rating that was assigned to the 
low back disability.  In September 1994, the RO assigned a 20 
percent rating to the low back disability.  The veteran 
appealed this issue to the Board of Veterans' Appeals (the 
Board).  He also appealed the RO's denial of service 
connection for depression. 

The Board denied both of the veteran's claims in September 
1996.  He appealed to the United States Court of Veterans 
Appeals [now known as the United States Court of Appeals for 
Veterans' Claims] (the Court).  While his case was pending at 
the Court, his representative and VA filed a joint motion 
requesting that the Court vacate the portion of the Board's 
decision that denied a rating higher than 20 percent for the 
low back disability and to remand this issue for further 
development and readjudication.  The joint motion indicated 
that the veteran was withdrawing his claim for service 
connection for depression and that the claim for this benefit 
should be dismissed.  The Court granted the joint motion for 
remand in a June 1997 order.  The case was returned to the 
Board for compliance with directives that were specified. 

The June 1997 Joint Motion for Remand specifically called for 
the Board to consider and address the issue of whether the 
veteran was entitled to an additional 10 percent rating under 
Diagnostic Code 5285 for a demonstrable deformity of the 
vertebral body and whether the veteran was entitled to a 
separate compensable rating for a tender scar status post the 
lumbar fusion.  In November 1998, the Board remanded this 
matter to the RO; the RO was directed to consider these 
issues.  

In an April 2000 rating decision, the RO assigned an 
additional 10 percent evaluation to the lumbar spine 
disability for demonstrable deformity of the vertebral body 
under Diagnostic Code 5285, effective May 29, 1993.  

The RO also granted service connection for the scar of the 
lumbar spine, status post the lumbar fusion, and assigned a 
noncompensable evaluation, effective October 13, 1994.  The 
veteran was notified of the April 2000 rating decision in May 
2000.  To the Board's knowledge, he has not expressed 
disagreement with the RO decision as to the disability rating 
or effective date assigned for the scar.  Because the veteran 
has not initiated an appeal regarding the disability rating 
or effective date assigned, these issues are not currently 
before the Board on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].


FINDING OF FACT

The service-connected status post lumbar fusion with 
demonstrable deformity of the vertebral body at L5-S1 is 
manifested by X-ray findings of grade 1 anterolisthesis of 
L5-S1 with decreased disc space, mild tenderness in the 
paraspinous musculature on the right, moderate limitation of 
motion, and complaints of chronic pain with recurring attacks 
of significant pain with twisting, lifting, or prolonged 
activity with intermittent relief, which is productive of 
severe disability.    


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
status post lumbar fusion with demonstrable deformity of the 
vertebral body at L5-S1 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285, 
5293 (2000). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2000 RO rating decision, the veteran's service-
connected back disability was recharacterized as status post 
lumbar fusion with demonstrable deformity of vertebral body.  
A 30 percent disability rating was assigned,  encompassing 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 and an 
additional 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  The veteran, through his accredited 
representative, has continued to disagree with the assignment 
of a 20 percent rating under Diagnostic Code 5293.  See the 
August 2000 VA Form 646 and the January 2001 Written Brief 
Presentation.    

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria

(i.)  Diagnostic Code 5293

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

(ii.)  Diagnostic Code 5285

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast). A 100 
percent evaluation is assigned for residuals of a fracture of 
a vertebra with cord involvement, bedridden, or requiring 
long leg braces. In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment. 38 C.F.R. 4.71a, Diagnostic Code 5285 
(2000)..

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Duty to assist 

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) [VCAA]. 


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service medical records show that in July 1991, grade 1 
spondylolisthesis at the L5-S1 level was diagnosed and the 
veteran underwent an L5 laminectomy and L5-S1 fusion.  In 
January 1992, the veteran still had complaints of back pain.  
X-ray examination revealed a fracture through the fusion mass 
and an unstable fusion.  A Medical Evaluation Board report 
dated in February 1993 indicates that failed lumbar fusion at 
the L5-S1 level was diagnosed. 

A July 1993 VA examination report reveals that the veteran 
had pain with straight leg raising.  Sensation was intact to 
light touch.  The veteran had 5/5 strength in all 
extremities.  Gait was with normal limits grossly.  Muscle 
tone was within normal limits.  The diagnosis, in pertinent 
part, was history of back injury and history of chronic pain.  

An April 1994 VA examination report indicates that the 
veteran reported that two or three times a week, he 
experienced pain that radiated from his lower back down his 
leg to his foot, which caused him to miss work two to three 
times a month.  Examination revealed that range of motion of 
the lumbar spine was 15 degrees of extension, 50 degrees of 
forward flexion, 35 degrees of bending bilaterally, 30 
degrees of rotation at the waist.  The veteran experienced 
pain with forward flexion.  The veteran had negative 
bilateral straight leg raising.  Deep tendon reflexes were 2+ 
in the Achilles tendon.  His motor strength was full in the 
muscles of the leg.  The assessment, in pertinent part, was 
low back pain.   

April 1994 X-ray examination of the lumbar spine revealed a 
grade 1 spondylolisthesis at L5-S1 with bilateral 
spondylolysis and residuals of an L5 laminectomy with spinal 
fusion.
 
A November 1998 VA orthopedic examination report indicates 
that the veteran continued to have chronic low back pain 
especially with lifting and prolonged sitting.  He was able 
to sit approximately 20 to 30 minutes and then he had to move 
and stretch.  He took Tylenol for pain.  He had periods of 
increasing right hip pain and some posterior radiation down 
the back of his legs.  He stated that after a long day, his 
back pain increased. 

Physical examination revealed that extension was to 5 to 10 
degrees and this was associated with low back pain and right 
hip pain.  Regarding flexion, the veteran was able to bend 
over and touch his toes.  On lateral bending, he was able to 
bend 30 degrees and rotate to 20 degrees bilaterally.  There 
was no obvious atrophy on his posterior spine.  His deep 
tendon reflexes were 2 + in the Achilles tendon.  He had no 
clonus associated with ankle joint.  He had normal sensation 
in the deep peroneal, superficial, saphenous, and sural nerve 
distribution.  His strength was 5/5 in quadriceps, anterior 
tibial, extensor hallucis longus, and peroneal.  He was able 
to do toe raises ten times each side without weakness or 
fatigability.  He had negative straight leg raising 
bilaterally and he had no current signs of nerve impingement.  
He did not appear to have any incoordination and most of his 
complaints are with pain.

The examiner noted that there were no radiographs available 
for review.  The examiner stated that currently, there was no 
evidence that the veteran had nerve impingement other than 
occasional, although not frequent, radicular pain to the hip.  
The examiner noted that all of the veteran's nerve tension 
tests were negative.  The examiner believed that the 
veteran's low back pain was most likely the result of a 
failed spinal fusion.  

A November 1998 VA neurological examination report indicates 
that since the L4-L5 discectomy with fusion, the veteran had 
good resolution of the numbness down his right leg, but has 
continued to have difficulty with back pain.  The veteran 
reported that his back pain was bothersome for him with 
prolonged upright positioning.  He stated that the pain was 
localized in the right lumbar paraspinal region as well as 
deep in the right hip.  This was alleviated if the veteran 
could lie supine on his side; he could not lie flat on his 
back because this exacerbated the pain.  Jarring or intense 
physical movements exacerbated the pain and the veteran was 
unable to run or engage in any heavy lifting or strenuous 
activity.  Extreme ranges of movement including twisting, 
extension, or flexion precipitated the pain.    

The veteran reported that on occasion, he had a stinger which 
he described as a flash or lightening bolt type pain that 
went down the back of the leg and stopped at the ankle.  
There was no particular exacerbating event for this.  The 
veteran also noted that he had some longstanding minor 
numbness over the right lateral aspect of the foot but this 
was not particularly bothersome for him.    

Neurological examination revealed that strength was normal 
and symmetric in the lower extremities.  The veteran had no 
difficulties with toe flexion or plantar flexion of the right 
lower extremity.  Musculoskeletal examination revealed that 
straight-leg raise was limited on the right side to 40 
degrees as the veteran had extreme exacerbation of pain in 
the right lower back.  With dorsiflexion of the foot in 
conjunction with straight leg raise, however, the veteran had 
recurrence of pain down the entirety of the posterior aspect 
of the leg.  The veteran had some diminished gastroc reflexes 
on the right.  The veteran was able to walk normally and he 
was able to heel and toe-walk without difficulty.  The 
impression was chronic back pain, status post L4-L5 spine 
fixation.  The examiner indicated that the veteran had an 
associated probable right S1 radiculopathy that was nearly 
resolved following surgery.  

The examiner stated that the minor residual right S1 
radiculopathy accounted for the veteran's ongoing objective 
numbness over the right lateral aspect of the foot found on 
exam and the stinger that the veteran experienced on 
occasion.  The examiner indicated that this radiculopathy was 
very mild and has not resulted in any disability for the 
veteran.  The examiner stated that the veteran's chronic back 
pain was extremely limiting for the veteran.  The examiner 
noted that the veteran has made the appropriate adjustments 
in his lifestyle, however, he was unable to engage in any 
even mildly vigorous physical activity due the pain.  The 
examiner indicated that the veteran worked and his employment 
required prolonged sitting at a desk which can be quite 
bothersome for him.  

The examiner believed that the pain in the back was not 
related to any compromise of the neuraxis but was due to 
mechanical compromise due to the nonunion of the prior lumbar 
fusion.  Regarding incoordination or impaired ability to 
execute skilled movements smoothly as a result of the 
disability affecting his lower back, the examiner stated that 
the veteran was unable to perform twisting or bending 
movements of the back due to pain related to the instability 
of the back due to the nonunion of the previous fusion.  

A November 1998 X-ray examination of the lumbar spine 
revealed Grade 1 anterolisthesis of L5 on S1 with focal 
lordosis and decreased disc space at that level; otherwise 
unremarkable.  

A November 1998 computed tomography (CT) scan of the lumbar 
spine revealed grade 1-2 lytic fused anterolisthesis of L5 on 
S1.  The central canal at L5-S1 was elongated in the 
anteroposterior dimension, but was narrowed in the transverse 
dimension.  The remainder of the lumbar spine showed normal 
alignment.  Disk height was maintained at all levels, except 
at L5-Sl, where it was significantly decreased.  At L4-5, 
there was moderate to marked facet joint arthritis and mild 
ligamentum flavum thickening which resulted in mild bilateral 
neuroforaminal narrowing.  There was no evidence of a disk 
herniation at any level.    

A February 1999 addendum to the VA neurological examination 
report indicates that the examiner indicated that there was 
clinical evidence of sciatic neuropathy or radiculopathy in 
that there were some subtle signs neurologically that the 
veteran had a mild residual radiculopathy.  The signs 
consisted of objective sensory loss over the lateral aspect 
of the right foot which was in a dermitomal distribution of 
the S1 nerve root; subtle decreased right gastroc reflex 
compared to the left which was referable to the right S1 
nerve root; and a clinical history that was consistent with a 
subtle right S1 nerve root lesion, which included objective 
loss of sensation over the right lateral aspect of the foot.  
The examiner also noted that the veteran had, on occasion, a 
radiating pain down the back part of the leg and into the 
lateral aspect of the foot, which was in the S1 nerve root 
distribution.  The examiner indicated that all of these 
symptoms were quite mild and they did not correlate with any 
objective imaging study indicative of a nerve root lesion 
such as MRI or CT.  The examiner indicated that the findings 
were not indicative of ongoing damage to a nerve root. 

Regarding the question of whether the veteran had 
incoordination or an impaired ability to execute 
skills/movements smoothly as a result of the service-
connected disability affecting his low back, the examiner 
stated that the veteran did not and the radiculopathy 
symptoms were extremely mild and in no way impaired the 
veteran's ability to complete activities of daily living.  

The examiner stated that there was clinical evidence of 
demonstrable deformity of the vertebral body at L5-S1.  The 
CT scan of the lumbar spine without contrast performed in 
November 1998 showed grade 1 anterolisthesis of L5 on S1 with 
focal lordosis.  The examiner indicated that there was 
decreased disc space at that level.  

A February 1999 VA orthopedic examination report indicates 
that the veteran did not have complaints of any weakness or 
any limitations of daily activities.  The veteran presently 
maintained a full-time job.  He was able to do all of his 
daily activities and was able to ambulate approximately five 
miles without interruption.  It was noted that the veteran 
performed activities or significant prolonged activities, he 
began to have significant low back pain localized to his 
right paraspinous region.  He did not complain of any 
numbness or tingling or any bowel or bladder problems.  The 
examiner noted that the only daily activity that seemed to be 
altered was that any time the veteran lays flat in a supine 
position, he experienced significant low back spasms and 
pain.  The examiner noted that the veteran altered his 
lifestyle and was able to function at a normal baseline, but 
he did have a significant amount of back pain.  On a scale of 
1 to 10 (10 being the worst), the veteran stated that his 
baseline back pain ranged between  3 to 5, but in periods of 
exacerbation, it goes all the way up to 9 to 20.  The veteran 
presently took Advil for pain relief and he continued 
stretching exercises. 

Physical examination revealed that there was some mild 
tenderness in the paraspinous musculature on the right side.  
The veteran stated that this was the region for which his 
pain was exacerbated during increased activities.  Range of 
motion of the lumber spine revealed that the veteran was able 
to forward flex with his fingertips all the way to his toes, 
but he had some significant pain.  He was able to laterally 
bend to 35 degrees and rotate to the side.  He was to 
hyperextend approximately 15 to 20 degrees without any 
problems.  The veteran had some pain localized to the lumbar 
spine region.  The veteran had 5/5 muscle strength of all 
muscle groups.  There was no evidence of atrophy of his 
quadriceps, hamstrings, gastrocnemius, or anterior 
compartment of the tibial region on either side.  He did not 
have any fatigability of his quadriceps.  He has 2+ reflexes 
of his patellar tendons bilaterally and 1+ Achilles reflex 
bilaterally.  There was no evidence of clonus.  He had a 
negative straight leg raise bilaterally.  The examiner noted 
that in watching the veteran's gait, he did not have any 
evidence of incoordination.  He had fluid motion throughout 
his gait pattern.  The examiner reviewed the CT scan and the 
X-ray findings.  

Regarding the manifestations of the service-connected 
disability affecting the veteran's low back, the examiner 
indicated that the manifestation was the bilateral pars 
defect with spondylolisthesis on L5-S1 for which he has 
undergone a fusion operation which turned out to be a 
pseudoarthrosis.

Regarding the question of whether the veteran had any 
objective clinical manifestations that would support a 
conclusion that the veteran has functional impairment in his 
low back as a result of pain attributable to the service-
connected disability, the examiner stated that the veteran 
had no functional impairment.  The examiner stated that the 
veteran has altered his lifestyle in such a way that his back 
pain that he had did not affect his ability to walk, maintain 
a regular job or perform his daily activities.  The examiner 
stressed that this did not mean that the veteran did not have 
low back pain.

The examiner stated that there was no clinical evidence of 
sciatic neuropathy or radiculopathy.  The examiner indicated 
that the veteran did not have incoordination or any impaired 
ability to execute skilled movements smoothly as a result of 
the service-connected disability affecting his low back.  The 
examiner indicated that the veteran had normal coordination.    

Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 [the VCAA] was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  

As noted above, this matter was remanded to the RO in March 
1998.  The Board specifically finds that the RO complied with 
the directives from the 1998 remand.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  The RO requested the veteran to 
identify pertinent treatment records.  The veteran was 
afforded VA orthopedic and neurological examinations.  The 
examiner responded to the questions set forth in the remand.  
The instructions in the Board's March 1998 remand thus have 
been complied with.  

There is currently sufficient evidence of record with which 
the Board may make an informed decision.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence. 

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to notify VA of the existence of any further 
information that would tend to substantiate his claim. The 
Board notes that the veteran was afforded VA examinations in 
1993, April 1994, June 1995, November 1998, and February 
1999.  Pertinent outpatient treatment records have been 
obtained.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue, 
and the veteran and his representative have not pointed to 
any such evidence.    

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  
  
Discussion

At the outset of its discussion, the Board wishes to 
emphasize that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The Court's remand specifically required the Board to 
consider  a contention made by the veteran's representative 
that "the objective x-ray findings of a post-operative 
fracture through the lumbar fusion mass should warrant the 
assignment of the additional 10% rating under Diagnostic Code 
5285 for a demonstrable deformity of the vertebral body."  
As discussed in the Introduction above, the Board remanded 
this case to the RO, which in April 2000 added the requested 
additional 10 percent rating under Diagnostic Code 5285, 
raising the assigned disability rating from 20 percent to 
30 percent.

The Board wishes to make it clear that nowhere in the record 
does the veteran appear to seek a disability rating of 60 
percent or 100 percent under diagnostic code 5285.  The 
thrust of his arguments have been directed towards obtaining 
a higher rating under Diagnostic Code 5293.  Indeed, the 
veteran's representative appeared to indicate satisfaction 
with the additionally assigned 10 percent rating under 
Diagnostic Code 5285 in the August 2000 VA Form 646, asking 
that VA "continue" such rating.

The Board is of course aware of the Court's decision in AB v. 
Brown, 6 Vet. App. 35 (1993) [on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation].  In this case, based on the record on appeal, in 
particular the specific contents of the joint motion for 
remand and the contentions of the appellant's representative, 
the Board believes that the AB v. Brown presumption has been 
rebutted.  The Board's discussion will therefore be directed 
primarily to Diagnostic Code 5293.  The Board notes in 
passing that there is no indication in the record that any of 
the symptomatology required for a 60 percent rating [e.g. 
abnormal mobility requiring a neck brace] or a 100 percent 
rating [e.g. bedridden; requiring long leg braces] under 
Diagnostic Code 5285 is present in any event.  

The RO has assigned a 20 percent evaluation to the veteran's 
service-connected status post lumbar fusion with demonstrable 
deformity of the vertebral body at L5-S1, by analogy, under 
the provisions of Diagnostic Code 5293 [intervertebral disc 
syndrome].  See 38 C.F.R. § 4.20.  The RO also assigned a 
separate 10 percent evaluation under Diagnostic Code 5285 
[residuals of a fracture of a vertebra] for the demonstrable 
deformity of the vertebral body at L5-S1.      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected status 
post lumbar fusion with demonstrable deformity of the 
vertebral body at L5-S1 is most consistent with the 
application of Diagnostic Code 5293, and that diagnostic code 
is the most appropriate.  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5293.  The veteran's lumbar spine disability 
is manifested principally by symptoms usually associated with 
degenerative disc disease, such as pain on motion and 
recurring attacks.  There is evidence of mild residual right 
S1 radiculopathy.  Such symptoms and diagnosis are consistent 
with the rating criteria found in Diagnostic Code 5293.  

(ii.)  Application of the schedular criteria

In applying the law to the existing facts, and for the 
reasons and bases expressed below, the Board finds the 
veteran's service-connected status post lumbar fusion with 
demonstrable deformity of the vertebral body at L5-S1 more 
nearly approximates the criteria for the 40 percent 
evaluation under Diagnostic Code 5293.  

The medical evidence of record establishes that the veteran's 
lumbar spine disability is primarily manifested by mild to 
moderate symptomatology.  The VA examination reports show 
that the veteran has mild to moderate limitation of motion of 
the lumbar spine.  Flexion ranged from 50 degrees to full 
flexion.  Extension ranged from 5 to 20 degrees.  The 
February 1999 VA examination report indicates that there were 
objective findings of mild tenderness in the paraspinous 
musculature.  VA neurological examinations revealed that the 
veteran has mild residual radiculopathy.  The November 1998 
neurological examination report and the February 1999 
addendum indicate that the veteran has minor residual right 
S1 radiculopathy manifested by complaints of numbness over 
the right lateral aspect of the foot, complaints of 
occasional radiating pain down the back of the right leg to 
the ankle, and subtle decreased right gastroc reflex on the 
right.  The examiner noted that the radiculopathy was very 
mild and did not result in disability for the veteran.  

The Board also notes that the findings of the November 1998 
CT scan of the lumbar spine were essentially characterized as 
mild to moderate.  The CT scan revealed grade 1-2 lytic fused 
anterolisthesis of L5 on S1, mild ligamentum flavum 
thickening, and mild bilateral neuroforaminal narrowing.  The 
disk height at L5-Sl was described as significantly 
decreased.  There was no evidence of a disk herniation at any 
level.

Even though the evidence of record shows that the veteran's 
service-connected lumbar spine symptomatology is mild to 
moderate, the Board finds that the lumbar spine disability 
picture more nearly approximates the criteria for severe 
disability when consideration is given to the veteran's 
recurring attacks of significant or increased back pain.  

The medical evidence of record shows that the veteran has 
significant back pain after prolonged or strenuous activity 
or with certain movements such as twisting, bending, or 
lifting.  For instance, the November 1998 VA orthopedic 
examination report indicates that the veteran reported that 
his back pain increased with lifting or prolonged sitting.  
The November 1998 VA neurological examination report reveals 
that jarring or intense physical movements such as running, 
and extreme ranges of movement exacerbated or precipitated 
the back pain.  The Board notes that there were objective 
findings of extreme pain upon the November 1998 VA 
neurological examination.  There was extreme exacerbation of 
pain in the right lower back with straight leg raising and a 
recurrence of pain down the entirety of the posterior aspect 
of the leg with dorsiflexion of the foot in conjunction with 
straight leg raise.  Significantly, the examiner indicated 
that the veteran's chronic back pain was extremely limiting 
for the veteran.  

The Board also points out that in the February 1999 VA 
orthopedic examination report, the examiner noted that when 
the veteran underwent certain activities or significant 
prolonged activities, he had significant low back pain 
localized to his right paraspinous region.  The examiner also 
noted that when the veteran lay flat in a supine position, he 
had some significant low back spasms and pain.  The Board 
finds that this medical evidence establishes that the veteran 
has recurring attacks of severe pain due to the service-
connected lumbar spine disability.  

The medical evidence also establishes that the veteran had 
intermittent relief from this severe pain.  For instance, the 
November 1998 VA orthopedic examination report indicates that 
the veteran was able to sit for 20 to 30 minutes before 
having to move or stretch.  The November 1998 VA neurological 
examination report indicates that the pain was alleviated if 
the veteran would lie in a supine position on his side.  The 
February 1999 VA orthopedic examination report indicates that 
the veteran reported that on a scale of 1 to 10 (10 being the 
worst), the veteran stated that his baseline back pain ranged 
between 3 to 5, but in periods of exacerbation, it was 9 to 
20.  

After having carefully evaluated the evidence, the Board 
finds that the veteran's lumbar spine disability more nearly 
approximates the criteria for severe disability with 
recurring attacks and intermittent relief under Diagnostic 
Code 5293, since the medical evidence shows that the veteran 
has recurring attacks of severe pain with certain activities 
or movements.  The medical evidence further shows that the 
veteran has relief from this pain when not engaged in these 
activities or motion.  Accordingly, a 40 percent rating is 
assigned under Diagnostic Code 5293.  See 38 C.F.R. § 4.7 
(2000).  

As the veteran's accredited representative correctly pointed 
out in the August 2000 VA Form 646, "VA should continue the 
additional 10% compensation rating under Diagnostic Code 5285 
if it chooses to raise the disability rating by using . . . 
Diagnostic Code 5293 . . . ."  Thus, the assigned disability 
rating is increased from 30 percent to 50 percent under 
Diagnostic Codes 5293-5285.   

The Board further finds that the preponderance of the 
evidence is against the assignment of a 60 percent evaluation 
under Diagnostic Code 5293.  There is no medical evidence of 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board points out that pronounced is defined as "strongly 
marked."  WEBSTER'S II, NEW COLLEGE DICTIONARY, 886 (1995).  
Marked is defined as "noticeable." WEBSTER'S II, NEW 
COLLEGE DICTIONARY, 670 (1995).  

The medical evidence does not demonstrate a pronounced or 
strongly marked lumbar spine disability.  It is not 
noticeable that the veteran has a lumbar spine disability.  
For instance, the VA examination reports indicate that the 
veteran's strength was normal.  His gait was normal.  Muscle 
tone was within normal limits.  There was no evidence of 
atrophy.  The February 1999 addendum to the VA neurological 
examination report indicates that the examiner concluded that 
the veteran did not have incoordination or an impaired 
ability to execute his skills or movements smoothly as a 
result of the service-connected lumbar spine disability.  The 
February 1999 VA orthopedic examination report indicates that 
the examiner noted that in watching the veteran's gait, the 
veteran did not have any evidence of incoordination and he 
had fluid motion throughout the gait pattern.  The examiner 
also noted that the veteran was able to walk five miles 
without interruption.  Thus, the Board finds that the medical 
evidence does not demonstrate a pronounced lumbar spine 
disability. 

There is no medical evidence of persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to the site of a diseased disc.  The 
Board acknowledges that there are medical findings of mild 
residual right S1 radiculopathy.  However, these symptoms are 
not persistent.  The criteria for a 60 percent rating under 
Diagnostic Code 5293 require persistent symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that the November 1998 VA neurological examination report 
indicates that the veteran reported having occasional pain 
down the right leg to the ankle.  The examiner concluded that 
the veteran had associated probable right S1 radiculopathy 
that was nearly resolved following surgery.  The November 
1998 VA orthopedic examination report reveals that the 
examiner determined that there was no evidence that the 
veteran had nerve impingement other than occasional although 
not frequent radicular pain to the hip.  In a February 1999 
addendum to the VA neurological examination report, the 
examiner indicated that there were some subtle signs 
neurologically that the veteran had a mild residual 
radiculopathy.  The examiner noted that the veteran had, on 
occasion, a radiating pain down the back part of the leg and 
into the lateral aspect of the foot, which was in the S1 
nerve root distribution.  Thus, the Board finds that the 
evidence of record establishes that the veteran had 
occasional radicular symptoms, not persistent.    

The Board points out that under the criteria for a 60 percent 
rating under Diagnostic Code 5293, the evidence must show a 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of a diseased disc.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  Findings of 
radiculopathy without evidence of pronounced disability is 
not sufficient for the assignment of a 60 percent rating.  As 
noted above, there is no evidence of pronounced disability.  
The Board also points out that VA examiner who performed the 
November 1998 VA neurological examination indicated that the 
residual right S1 radiculopathy was very mild and did not 
cause any disability for the veteran.

As noted above, the medical evidence shows that the veteran 
has numbness over the right lateral aspect of the foot and 
subtle decreased right gastroc reflex on the right and these 
symptoms are persistent.  However, the medical evidence 
further shows that these symptoms are quite mild and are not 
disabling.  

There is no medical evidence of neurological findings 
appropriate to the site of a diseased disc.  The minor 
residual right S1 radiculopathy accounted for the veteran's 
neurological symptoms.  The Board notes that the November 
1998 VA X-ray examination of the lumbar spine revealed 
decreased disc space; there was no indication in the report 
that disc herniation was detected.  The November 1998 CT scan 
of the lumbar spine revealed that the disc height at L5-S1 
was significantly decreased; however, it was noted that there 
was no evidence of a disc herniation at any level.  
Significantly, the February 1999 addendum to the VA 
neurological examination report indicates that the examiner 
indicated that the veteran's symptoms such as the numbness in 
the right foot and decreased gastroc reflexes on the right, 
did not correlate with any objective imaging study indicative 
of a nerve root lesion and the findings were not indicative 
of ongoing damage to a nerve root.  The Board notes that this 
examiner had reviewed the findings of the X-ray examination 
and the CT scan.  The Board also points out that the November 
1998 and February 1999 VA orthopedic examination reports 
indicate that there was no evidence of clonus associated with 
the ankle joint.  Thus, the Board finds that there is no 
evidence that the veteran has a diseased disc.  

There were no findings of muscle spasm or absent ankle jerk 
upon VA examination.  The VA examination reports indicate 
that the veteran's deep tendon reflexes were 2+ in the 
Achilles tendon.  The VA examination reports indicate that 
the veteran was able to walk normally.  The Board 
acknowledges that there is evidence of pain with motion of 
the lumbar spine and this is discussed above.    

In light of this evidence, the Board finds that the veteran's 
service-connected lumbar spine disability picture does not 
more closely approximate the criteria for a 60 percent rating 
because there is no evidence of a pronounced disability, 
persistent symptoms of sciatic neuropathy or other 
neurological findings appropriate to the site of a diseased 
disc, muscle spasms, or absent ankle jerk.  The Board finds 
that the preponderance of the evidence is against the 
assignment of a 60 percent disability evaluation under 
Diagnostic Code 5293.  

In summary, the Board finds that the medical evidence 
supports that assignment of a 50 percent evaluation for the 
status post lumbar fusion with demonstrable deformity of the 
vertebral body L5-S1 under Diagnostic Codes 5293-5285.    

(iii.)  Application of other diagnostic codes

As discussed in detail above, the Board believes that 
Diagnostic Code 5293 is the most appropriate for rating the 
veteran's service-connected disability.  Moreover, a 
disability evaluation in excess of 40 percent is not 
available under Diagnostic Code 5292 [limitation of motion of 
the lumbar spine] or Diagnostic Code 5295 [lumbosacral 
strain], which are also potentially applicable.  

(iv.)  DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 40 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting.  Sensory examination was normal.  The VA 
examination reports dated in 1993, 1994, 1998, and 1999 
indicate that the veteran had normal strength.  VA 
examinations dated in 1993, 1998 and 1999 indicate that the 
veteran was able to walk normally.  The February 1999 VA 
orthopedic examination report indicates that the veteran had 
normal coordination and fluid motion with gait.  The 
examination report also indicates that the veteran had no 
complaints of weakness or limitation of daily activities.  
There were no findings of atrophy or fatigability.  The 
examiner was asked whether there were any objective clinical 
manifestations that would support a conclusion that the 
veteran had functional impairment in his low back as a result 
of the service-connected disability and the examiner 
concluded that the veteran did not.  The examiner stated that 
the veteran had altered his lifestyle in such a way that his 
back pain that he had did not affect his ability to walk, 
maintain a regular job, or perform his daily activities.  The 
Board also notes that the medical evidence shows that the 
mild residual radiculopathy was not disabling.  The November 
1998 VA neurological examination report indicates that the 
examiner concluded that the radiculopathy was very mild and 
had not resulted in any disability for the veteran.  

There is no evidence of additional loss of motion, weakness, 
incoordination, fatigability and the like of such severity 
that an additional disability may be assigned under 38 C.F.R. 
§§ 4.40 and 4.45. 

Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
medical evidence does show that the veteran is limited in his 
ability to lift, bend, twist, or to stay in a position for a 
prolonged period of time, the currently assigned 40 percent 
rating under Diagnostic Code 5293 contemplates this 
limitation.    

(v.)  Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating for a neurological disorder is not 
warranted, because the objective medical evidence does not 
demonstrate that the veteran suffers from a separate 
neurological disability distinct from his service-connected 
disability.  There are only findings of mild residual right 
S1 radiculopathy; no other neurological symptoms or disorders 
were detected.  Therefore, the Board concludes that the 
veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132 [which 
involved a separate disability, foot drop]. 

(vi.) Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that in cases, such as this one, in which an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings".

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 50 percent disability 
rating effective from May 29, 1993, the day after the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(2000).  In essence, there is little evidence that the 
veteran's service-connected disability has appreciably 
changed during this time period.  

(viii.)  Conclusion

In summary, a 50 percent disability evaluation for the 
service-connected for status post lumbar fusion with 
demonstrable deformity of the vertebral body L5-S1 is 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly granted to that 
extent.  


ORDER

Entitlement to a 50 percent disability evaluation for status 
post lumbar fusion with demonstrable deformity of the 
vertebral body L5-S1 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

